Citation Nr: 0837973	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-40 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 24, 
2003 for the assignment of a total schedular evaluation for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1969.  

In February 2001, the Board of Veterans' Appeals (Board) 
granted an increased rating to 70 percent for the veteran's 
PTSD; effective from March 16, 1998, but found that the 
veteran was not unemployable due to his only service-
connected disability, PTSD.  

By rating action in September 2001, the RO assigned a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU); effective from August 28, 
2001, the date of receipt of the veteran's claim.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter comes before the Board on appeal from a May 2003 
decision by the RO which, in part, assigned an increased 
schedular evaluation to 100 percent for the veteran's PTSD; 
effective from February 24, 2003, the date of receipt of 
claim.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  In February 2001, the Board assigned an increased rating 
to 70 percent for PTSD, but found that that the veteran did 
not meet the criteria for TDIU.  

3.  A formal claim for an increased rating for PTSD was 
received on August 28, 2001.  

4.  A medical report, dated and received in August 2001, 
showed that the veteran's PTSD was of such severity as to 
produce total social and industrial inadaptability.  

5.  A 100 percent schedular evaluation for PTSD was granted 
by the RO in a May 2003 rating decision, effective from 
February 24, 2003.  

6.  The earliest effective date for the establishment of a 
100 percent evaluation for PTSD is August 28, 2001, the date 
of claim for increase.  

7.  Within the one year period prior to August 28, 2001, 
there is no persuasive medical evidence that the veteran's 
PTSD had increased in severity to a degree commensurate with 
the criteria for a total schedular evaluation.  


CONCLUSION OF LAW

An effective date of August 28, 2001, and no earlier, for the 
assignment of a 100 percent schedular evaluation for PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5100, 5101(a), 5102, 5103, 
5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1(p)(r), 3.155, 3.159, 3.400(o)(2) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, a letter dated in March 2003, was sent by VA to 
the veteran in accordance with the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, a statement of the case (SOC) 
was promulgated in October 2005.  An additional letter 
concerning the disability rating and effective date assigned 
for any award of benefits was sent to the veteran in January 
2007.  The claim was readjudicated, and a supplemental 
statement of the case (SSOC) was promulgated in July 2007.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of the appeal and was scheduled for a 
hearing at the RO before a member of the Board in November 
2007, but failed to report and did not request to reschedule.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

In light of the favorable decision to assign the earliest 
effective date allowable under the law, the Board finds that 
any VA deficiency in complying with VCAA is harmless error 
and that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2007).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2007).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2007).  

Additionally, VA regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 C.F.R. 
§§ 20.1103, 20.302 (2007).  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Factual Background & Analysis

As indicated above, in February 2001, the Board assigned an 
increased rating to 70 percent for the veteran's PTSD, and 
found that he was not totally disabled by reason of his only 
service-connected disability of PTSD.  The veteran did not 
request reconsideration of the Board decision and no other 
exception to finality applies.  Hence, the February 2001 
decision is final as to the evidence then of record.  Id.  In 
other words, absent a claim of clear and unmistakable error 
in the Board decision, which is not claimed in this case, an 
effective date earlier than the Board decision for a higher 
evaluation is not permitted by operation of law.  

In August 2001, the veteran submitted two separate claims, 
one seeking entitlement to TDIU, and the other for an 
increased rating for his PTSD.  Although the RO granted TDIU 
by rating action in September 2001, and appeared to have 
considered the rating criteria for a higher evaluation for 
PTSD, it did not formerly adjudicate the claim for an 
increased rating for PTSD.  Whether due to an oversight or 
the fact that there was no compensation difference to the 
veteran in the assignment of TDIU versus a 100 percent 
schedular rating, the fact remains that the claim for an 
increased schedular evaluation for PTSD was never 
specifically adjudicated.  Therefore, the increased rating 
claim has been in pending status since August 2001.  As such, 
all evidence subsequent to the February 20, 2001 Board 
decision must be considered to determine whether the veteran 
is entitled to an evaluation in excess of 70 percent.  38 
C.F.R. §§ 3.155, 3.157, 3.400(o)(2); see Harper v. Brown, 10 
Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).  

The evidence of record subsequent to the February 2001 Board 
decision includes numerous VA outpatient notes showing 
treatment for various maladies, including psychiatric 
outpatient therapy.  The outpatient notes showed that the 
veteran attended group therapy meetings on a regular basis 
and that he interacted well with other members.  The reports 
did not include any specific findings or assessment as to the 
severity of the veteran's PTSD.  

In August 2001, the veteran submitted a Request for Leave of 
Absence for Employee's Own Health Condition, completed by a 
clinical psychologist.  The psychologist indicated, in 
essence, that the veteran was totally disabled and unable to 
work as a result of symptoms of his PTSD.  He noted that the 
veteran had homicidal and suicidal ideations related to his 
PTSD, and opined that he was a threat to himself and to his 
co-workers and should not be allowed to enter the work 
premises.  Additional records showed that the veteran was 
unable to perform the duties of his occupation as of August 
23, 2001, and had not been employed since that time.  Based 
on the information above, the RO granted the veteran's claim 
for TDIU; effective from August 28, 2001; the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2).  

The criteria for rating psychiatric disorders, Diagnostic 
Code (DC) 9411, provides that where PTSD results in total 
occupational and social impairment due, in pertinent part, to 
such symptoms as persistent danger of hurting self or others, 
a 100 percent rating is assigned.  38 C.F.R. § 4.130, DC 9411 
(2007).  

Based on the August 2001 medical opinion, the veteran's 
symptomatology clearly met the criteria for a 100 percent 
schedular rating.  The evidence showed that the veteran was 
employed as a supervisor in a manufacturing plant for many 
years until August 2001, when he was no longer able to 
perform the duties of his occupation as a result of his PTSD 
symptomatology.  Therefore, the Board finds that the overall 
disability picture reflected by the evidence in August 2001, 
was consist with the requirements for a 100 percent schedular 
evaluation.  Accordingly, a total schedular evaluation is 
warranted from August 28, 2001, and no earlier.  

The Board considered the statement from a VA clinical 
psychologist, dated in March 2004, to the effect that he 
believed the veteran should have been rated 100 percent 
disabling since 1995.  However, the Board does not find the 
opinion to be persuasive and is of limited probative value.  
The psychologist did not offer any clinical findings or 
analysis to support his assertion.  Moreover, his recent 
opinion is at odds with his evaluations and assessments 
rendered on numerous occasions prior to August 2001.  While 
the outpatient notes prior to August 2001 reflected severe 
symptomatology, the psychologist never suggested that the 
veteran was totally disabled nor did he ever offer a Global 
Assessment of Functioning (GAF) score of less than 50.  
Parenthetically, a GAF score between 41 and 50 contemplates a 
level of impairment of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

In any event, the veteran was employed full-time as a 
supervisor up until the August 2001.  The fact that he was 
employed full-time and was not shown to have any time lost 
due to his symptoms of PTSD, mitigates against finding that 
he was totally disabled.  Although VA treatment records, 
particularly dated in 1999, show interpersonal problems at 
work even to the point where at one point it was noted that 
the veteran's work condition was "precarious", the veteran 
did, in fact, remain employed for several more years.  
Further, an employment evaluation in February 1999, did not 
find the veteran unemployable.  Although some deficiencies 
were noted, the veteran was also found to be knowledgeable, 
diligent and dependable, and had good attendance.  The 
evaluation also indicated that he could be a good role model 
for all supervisors and workers.  Under the circumstances, 
the Board finds that the competent evidence of record does 
not demonstrate that the veteran's PTSD was of such severity 
as to warrant a 100 percent schedular evaluation prior to 
August 2001.  Moreover, as noted above, there is a final 
Board decision of record on the issue of an increased 
evaluation for the veteran's PTSD dated in February 2001 
which was not appealed.  Thus, any date earlier than that is 
not in order in this case in the absence of the exceptions to 
finality as outlined above.  Accordingly, an effective date 
earlier than August 28, 2001 is not warranted.  


ORDER

An effective date of August 28, 2001, for the assignment of 
100 percent schedular evaluation, is granted, subject to VA 
regulations concerning the payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


